UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1908



RONALD E. JARMUTH,

                                              Plaintiff - Appellant,

          versus


KATHLEEN R. WATERS; JAMES M. FRINZI,

                                           Defendants - Appellees,

          versus


FAYETTE COUNTY CHILDREN AND YOUTH SERVICES;
ANGELA J. JARMUTH; PENNSYLVANIA STATE POLICE,

                                                Parties in Interest.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge; John S. Kaull, Magistrate Judge. (1:04-cv-00063-
IMK)


Submitted:   January 31, 2007              Decided:   March 7, 2007


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald E. Jarmuth, Appellant Pro Se. Charles T. Berry, BOWLES,
RICE, MCDAVID, GRAFF & LOVE, PLLC, Morgantown, West Virginia;
Scott R. Leah, TUCKER & ARENSBERG, PC, Pittsburgh, Pennsylvania;
Stacie Dawn Honaker, Peter T. DeMasters, FLAHERTY, SENSABAUGH &
BONASSO, PLLC, Morgantown, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Ronald E. Jarmuth appeals from the district court’s

orders entering judgment in favor of Defendants in his action

claiming defamation and violations of the Pennsylvania Wiretap

Statute. Jarmuth contends that the district court erred in finding

that the statute of limitations on his defamation claims had

expired, erred by determining that it lacked personal jurisdiction

over Kathleen Waters, erred in finding no expectation of privacy

and therefore dismissing his wiretap counts, and erred by finding

that Jarmuth failed to support his defamation claim with respect to

Trooper Stevens’ phone calls.   We affirm.

          Jarmuth contends that the defamation claim filed in this

action was the same claim as was previously filed in the federal

district court in Pennsylvania and dismissed without prejudice when

the federal claims were dismissed.      He contends, therefore, that

his refiling of the claim in the West Virginia district court is

timely under 28 U.S.C. §   1367(d) (2000).    However, even assuming

that the claim is the same and that it would have been tolled from

the Pennsylvania district court’s dismissal through the disposition

of the appeal in the Third Circuit and until it was filed in the

West Virginia district court, we find that it was filed beyond the

statute of limitations.    Thus, we need not resolve the myriad of

procedural issues surrounding this claim, but rather affirm the

district court’s dismissal under the statute of limitations.     The


                                - 3 -
defamatory statement that underlies this claim was discovered by

Jarmuth in December 2000, when he read the letter addressed to his

supervisor.   Jarmuth moved to amend his complaint that was pending

in the Pennsylvania district court in January 2002.     Although he

requested that the complaint be amended nunc pro tunc, the district

court allowed the amendment and directed that the amended complaint

be filed on January 10, 2002.     This amended complaint was filed

beyond the one-year limitations period.   See W. Va. Code Ann. § 55-

2-12 (Michie 2000).   Thus, we conclude that Jarmuth failed to file

his defamation claim within the limitation period, and we affirm

the district court’s dismissal of this claim on this basis.

          With respect to the remaining claims, we have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.    Jarmuth v. Waters,

No. 1:04-cv-00063-IMK (N.D. W. Va. Mar. 31, 2005 & July 25, 2006).

Because counsel has noted an appearance on behalf of Kathleen

Waters, we deny as moot Jarmuth’s motion that pleadings and orders

be served directly on Waters.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED




                                - 4 -